Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-13-00899-CV

                                     Roland S. ROTHER,
                                          Appellant

                                                v.

                                     Janette G. ROTHER,
                                            Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-03233
                         Honorable Karen H. Pozza, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED. It is ORDERED that Appellee Janette G. Rother’s request for sanctions
under Texas Rule of Appellate Procedure 45 is DENIED. It is FURTHER ORDERED that
Appellee Janette G. Rother shall recover her costs of this appeal from Appellant Roland S. Rother.

       SIGNED October 1, 2014.


                                                 _____________________________
                                                 Karen Angelini, Justice